China Armco Metals Reports Record Financial Results for the First Nine Months of Monday November 17, 9:00 am ET SAN MATEO, CA(MARKET WIRE)Nov 17, 2008 China Armco Metals, Inc. (OTC BB CNAM - News),a distributor of imported metal ore and a growing scrap metal recycler, today announced the Company's financial results for the third quarter of Financial Highlights - 3rd quarter net income increases to a $1.4 million versus a loss of $1.9 Million in the 3rd quarter of 2007 - 3rd quarter diluted EPS climbs to $0.15 versus a loss of $(0.26) in the 3rd quarter of 2007 - Revenue for first nine months of 2008 increases to a record $43.2 million - EPS for First Nine months climbs to a record $0.48 per share Third Quarter 2008 Financial Results Net revenues for the third quarter of 2008 were $20.4 million, a decrease of 25.4% compared to the third quarter of 2007.The Company witnessed some business interruptions due to the Beijing Olympics for the months of July through September.During the third quarter, the Chinese government imposed restrictions limiting the transport of goods and the operations of several industries to reduce industrial emissions and power requirements inherent to Armco’s customers and their end-users, mostly PRC-based steel businesses and consumers of metals. Cost of goods sold for the third quarter of 2008 were $17.9 million, a decrease of $11.3 million compared to the third quarter of 2007,Gross profits were 12% for the quarter which were driven by a strong performance in the Company’s ore sourcing and distribution operations. These services provided by the Company’s trading operations are critical to its customers as small to medium sized enterprises (SMEs) are frequently unable to obtain favorable contract rates and lack the expertise to import on their own. Operating expenses for the third quarter of 2008 were $344,116, an increase of approximately $273,000 compared to the third quarter of 2007. The Company’s operating expenses are comprised of selling expenses and general and administrative expenses.These increases are a result of higher levels of sales operations and additional costs related to increases in staff, construction of its metal recycling facility and costs associated with the Company’s efforts as a US-listed public company. Income taxes for the quarter were $409,717 after which net income was approximately $1.4 million versus a loss of $1.9 million recorded in the third quarter of 2007.Net margins for the Company were 6.7% for the quarter ended September 30, 2008.Earnings per share for the quarter were $0.15 per fully diluted share, based on 9.2 million common shares outstanding. In November 2008, the Chinese government announced a $586 billion domestic economic stimulus program aimed at bolstering domestic economic activity.The two-year program includes tax rebates, spending in housing, infrastructure, agriculture, health care and social welfare, and a tax deduction for capital spending by companies. China Armco anticipates a benefit to the Chinese economy from this stimulus program. Kexuan Yao, CEO and Chairman of Armco Metals commented, “We are confident in our business model and the services we offer to small and medium sized foundries and smelters in China and believe this group of suppliers will address the direct demand created by the stimulus package and indirect demand from consumers as the program is fully dispensed.Our margins should remain steady as we fund our entrée into China’s next phase of growth which we see in recycling. Nine-Month Financial Results For the first nine months of 2008 China Armco generated an 18.8% increase in revenues to $43.2 million as compared to revenue of $36.3 million for the same period 2007.The performance for the first nine months of 2008 was driven by increased sales revenues in the Company’s metal distribution business. Cost of goods sold for the nine months of 2008 were $38.6 million, an increase of $1.1 million compared to the nine months of 2007.Gross margins were 10.5% for the nine months ended September 30, versus a loss in 2007 for the same 9-month period.The loss for the previous period was due to a sharp fall in nickel ore prices in 2007 combined with increases in shipping costs.The company derives profits from several types of ore it sells. Each ore has a target gross margin and when combined produces a blended gross profit margin for the Company Operating expenses for the first nine months of 2008 were $717,070, an increase of 104% compared to the first nine months of 2007.As noted above, increases are a result of expanded sales operations and additional costs related to increases in staff and construction of its metal recycling facility and costs associated with the Company’s efforts as a US-listed public company. - 1 - Total other income for the nine months ended September 30th was $902,045. Other income was mainly comprised of a favorable recovery of $1.3 million from a customer who challenged the grade of ore supplied by the Company.Upon testing, it was determined the customer’s claim was unfounded and the Company received a one-time payment to settle its claim for the receivable and related legal expenses. Income taxes were $795,682 for the nine months ended September 30, 2008. The Company’s China operations are subject to a statutory tax rate of 17.5% and its Hong Kong distribution operations are subject to Hong Kong SAR income taxes as of January 1, 2008. For the nine months ended September 30, 2008 net income increased to $3.9 million from a net loss of $1.7 million in 2007.On a diluted basis, earnings per share for the nine months of 2008 were $0.48 per share based on 8.2 million common shares outstanding as compared to a net loss of $0.22 per share in the same period in 2007. “Commodities and metal production have been severely affected by the slowdown across a number of sectors,” commented Chairman Yao, “Though we cannot claim immunity from the new market trends, the simplicity of our business as an importer and distributor of commodities have kept our cost structures low enough to weather a reduction in revenues and still enable us to meet our earnings guidance for the year.The metal market is cyclical and thus we feel this is an opportune time to enter a new market segment in steel recycling where there is a huge void in production capabilities and the strong governmental support for the recycling metals industry in China” Mr. Yao concluded. Balance Sheet and Cash Flow Discussion At
